J. SKELLY WRIGHT, Circuit Judge,
dissenting:
This case requires us to construe the powers of the Postal Rate Commission (PRC or Commission) under the Postal Reorganization Act (the Act).1 Section 3623 of the Act,2 and the Commission’s powers under it, *11are of central importance to the Postal Service. Section 3623 makes it the responsibility of the PRC to recommend changes in the mail classification schedule; ■ the Service generally cannot effect classification changes in the absence of a Commission recommendation.3 Section 3603,4 which is also in issue, gives the Commission a statutory mandate to take any actions “necessary and proper” to carry out its functions and obligations under Section 3623 and other provisions of the Act.
The dispute before us arises from the Commission’s response to a detailed proposal, submitted by the Postal Service under Section 3623, to establish a classification for computerized electronic mail.5 After on-the-record hearings6 — conducted pursuant to a statutory responsibility to protect the public interest in a fair and equitable mail classification schedule 7 — the Commission almost entirely rewrote the Postal Service’s proposal.8 Another round of proceedings ensued, following which the Service’s Board of Governors (the Governors) agreed to accept all but one of the substantial changes that the PRC had initiated in their initial draft.9 The Commission’s authority to *12make that single remaining change frames the issue now before this court: Did the PRC exceed its statutory authority and trench on protected powers of management by proposing that the new classification should be designated as “experimental”?
Although it — like the Governors — acknowledges the authority of the Commission to rewrite the Postal Service’s classification proposal in every other regard, the majority today rests its opinion on a holding that the Postal Reorganization Act meant to locate “exclusive” 10 management powers in the Board of Governors. Recommendation of an “experimental” classification, it concludes, encroaches on those powers and therefore offends the intent of the statute.
With all respect, I find the majority’s argument to be entirely unconvincing. The majority fails to provide a convincing rationale for distinguishing a Commission recommendation to designate a mail classification as experimental — which supposedly violates the Act — from any of the myriad other recommendations that the PRC may concededly initiate. Moreover, it presents an analysis that is based on a reading of only half of the statute and half of the legislative history — the half dealing with the Board of Governors. Although it can indeed marshall evidence that the Governors were intended to have broad “management” powers, the majority fails to reckon persuasively with the fact that Congress also created the Postal Rate Commission, whose regulatory and review powers necessarily limit the Governors’ “freedom” to manage. The majority opinion notwithstanding, management power in the Postal Service is inevitably circumscribed by the requirement that it may not act without the approval of an putside body.
Reading the Postal Reorganization Act in its entirety, I conclude that the Commission’s challenged recommendation represented a responsible exercise of its authority to take actions “necessary and proper” to carry out its “functions and obligations” under the Act.
I
In upholding the Governors’ challenge to the Commission’s action, the majority focuses almost entirely on portions of the Postal Reorganization Act and its legislative history that describe in broad terms the functions of postal management. This, however, is a misleadingly one-sided context in which to view the issue presented by this case. The Postal Reorganization Act obviously contemplates an influential role for the Postal Rate Commission. As noted, Section 3623 charges the Commission with making recommended decisions on all changes in mail classifications 11; no classification may generally be altered or initiated in the absence of a PRC recommendation. The Act invites the Commission to recommend classifications on its own initiative.12 And Section 3603 vests it with authority to “take any * * * action * * * necessary and proper to carry out [its] functions and obligations * * 13
It is under Sections 3623 and 3603 that the Commission justifies its action in the present case. And although the majority pays no heed to this factor, interpretations of those provisions by the Postal Rate Commission — the agency responsible for administering those sections of the Act — are entitled to deference from this court.14 Our *13deference should not, of course, be excessive, especially in a case involving conflicting statutory constructions offered by two bodies chartered' under the same Act of Congress. But it is important to keep in mind, here as elsewhere, that the statutory entitlements of the Commission should not be minimized prior to analysis.
A.
As I read the legislative history, the leading indicators of congressional intent suggest that the Commission’s power to fulfill its “functions and obligations”15 under Section 3623 should be interpreted broadly. Congress did indeed embrace the aim of strengthening postal management. But in considering the most relevant sections of the Postal Reorganization Act — those dealing with the PRC and its responsibilities in classification matters under Section 3623 — • it expressed its intention for the Commission to play an active and important role. The Senate Post Office and Civil Service Committee reported that it expected the Commission to “exercise its [own] best judgment to insure that all * * * classifications are reasonable and equitable, and to insure that the rights of all mail users are protected * * 16 The Commission was to be “a true partner of the Board of Governors,”17 it said, with special responsibility to protect “the interests of the general public.” 18 And the Act itself expressly confers on the PRC the powers “necessary and proper” to fulfill its functions.19
Congress obviously created the Commission’s “public interest” mandate with the expectation that it would be exercised. To guarantee adherence to this trust, Congress provided that the Commission could issue recommendations only after on-the-record public deliberations.20 Its decisions must be supported by substantial evidence, subject to judicial review.21 And, once again, it is significant that a Commission recommendation must precede implementing action by the Governors.22 The postal reorganization bill passed by the House contained a provision that would have afforded the Governors considerable flexibility to override the Commission’s public interest determinations and to implement classifications without the Commission’s recommendation.23 But this provision was deliberately removed by the House-Senate conference committee, which substituted the much more restrictive version ultimately enacted into law.24
B.
Neither the majority nor the Governors themselves here dispute the breadth of the *14Commission’s mandate to conduct broad-gauged inquiries into the fairness and equitableness of mail classifications. In the classification proceeding underlying this case, the Postal Service had recommended an electronic mailing system that would have utilized only a single private carrier, Western Union.25 In reviewing this proposal the Commission pronounced itself bound to weigh the national policy supporting competition,26 and, accordingly, rendered a recommended decision designed to foster competition among private carriers.27 In this court the Governors have declined to challenge the authority of the Commission to weigh concerns of competitiveness or monopoly or other factors that it may deem relevant to fairness and equitableness.28 They explicitly contest only the Commission’s authority to recommend a temporary classification. Noting that the statute does not expressly confer authority for the Commission to recommend designation of classifications as “temporary” or “experimental,” the Governors argue — and the majority today agrees — that such a recommendation on its face exceeds the Commission’s authority under the Postal Reorganization Act.
Among the deficiencies of this argument is its failure to account persuasively for the language of Section 3603. As noted, Section 3603 invests the Commission with authority to “take any * * * action [it] deem[s] necessary and proper to carry out [its] functions and obligations to the Government of the United States and the people as prescribed under this chapter.”29 Thus, against the PRC’s citation of this section as support for its action, the Governors must contend that the Commission’s action was not “necessary and proper” in light of its classification duties under Section 3623.
The plausibility of this claim collapses upon examination of the pertinent facts. This case arose when the Postal Service asked the Commission to recommend a classification for a new and untested service of electronic computerized mailing. In presenting its request the Postal Service offered no market research concerning likely demand.30 In the view of the Commission, it also failed to answer relevant questions about the fairness of an electronic mail classification to all potential users,31 as well as about the capacity of any particular service classification to provide fair and equal access to all private carriers wishing to participate.32 Finally, after extensive on-the-record hearings the Commission found that the record left reasons for concern whether the proposals before it adequately protected privacy and mail security.33
As noted, the Commission can issue a recommended decision to the Governors only on the basis of substantial evidence in the record. Yet at the end of more than a year of proceedings, due largely to the uncertainties attending introduction of an entirely novel service, the PRC still lacked the evidence to conclude that computer mailing, instituted pursuant to any particular recommended classification decision, would satisfy all the criteria of fairness and equitableness that it was bound to consider.34 At the same time, however, the Commission had determined that introduction of some system of electronic mailing would indeed be beneficial, and that time and experiment alone could answer the outstanding ques*15tions about the precise form that a permanent classification for electronic mail ought to take. In short, the situation was one in which “a month of experience will be worth a year of hearings.”35 Under these circumstances, I have no difficulty in concluding that the Commission’s recommendation of an experimental classification was “necessary and proper” within the meaning of Section 3603.
C.
The majority disagrees. Focusing less than I on this case’s peculiar facts, it attacks the Commission’s reliance on other cases in which regulatory agencies have approved tariff or classification terms on short-term or experimental bases.36 The majority argues that these cases are inapposite because they involve agencies with more extensive regulatory powers than those of the PRC. But the majority’s distinction, however narrowly logical, lacks persuasive force, for it fails to cut to the heart of the matter, which resides in questions of functional logic and congressional intent.
The Postal Reorganization Act plainly contemplates development by the Postal Service of new and innovative services.37 The question therefore arises how those services are to be developed within the scheme of the statute. In United Parcel Service, Inc. v. United States Postal Service38 the Postal Service claimed authority to initiate experimental services without securing approval of rates and classifications by the Postal Rate Commission. This view was decisively rejected. Both the District Court and the Third Circuit held that experimental services cannot be implemented by the Governors until the Commission has approved experimental rates and mail classifications under Sections 3622 and 3623.39
The courts in United Parcel Service assumed, doubtless correctly, that it is competent for the Postal Service itself to propose experimental rates and classifications for novel postal services; both courts equally assumed the statutory authority of the PRC to act favorably on such requests.40 The inevitable existence of unanswered questions — questions that may often be unanswerable until a new service has been tested in practice — must not be allowed to bar the experiments and development contemplated by Section 3661. Yet, once it is granted that the Commission has authority under Section 3623 to recommend an exper*16imental classification requested by the Postal Service, it becomes difficult to deny that the PRC may initiate such recommendations on its own authority.
Section 3623 draws no distinction between the capacity of the Commission and that of the Postal Service to initiate recommendations. The statute expressly authorizes the Commission to “submit to the Governors^] on its own initiative, a recommended decision on changes in the mail classification schedule.”41 Thus, if the PRC can recommend an experimental classification on the proposal of the Postal Service, Section 3623 seems plainly to establish that it possesses equal authority to do so on its own initiative as well.
II
Viewing this case from what I regard as an essentially one-sided analytical perspective, the majority concludes that the Commission’s recommendation of an experimental designation for the electronic mail classification intrudes on management prerogatives expressly or impliedly conferred on the Governors alone. The text of the Act, however, fails to support this conclusion.
A.
The reasoning of the majority relies very heavily on a concealed premise: an assumption that the Postal Reorganization Act recognizes a clear and simple set of “management” powers which it confers on the Governors, insulated in all respects from the advisory and regulatory responsibilities of the PRC.42 But the premise is fallacious almost on its face. As the District Court observed in United Parcel Service, supra, “The very existence and function of the Postal Rate Commission bespeaks a limitation on postal management’s freedom.”43 It therefore will not suffice to invoke general language about “management prerogatives.” Close textual and functional analyses are needed to define the congressionally intended border between management’s and the Commission’s spheres of responsibility.
In their brief in this court the Governors attempt to build their argument on a textual foundation, citing statutory provisions conferring on them “management” powers. In particular they point to Section 403(a), which provides that the Postal Service shall “plan, develop, promote, and provide adequate and efficient postal services,”44 and to Section 3661(a), which states: “The Postal Service shall develop and promote adequate and efficient postal services.”45 Yet these sections provide no help in resolving the central, underlying problem — the problem of defining the scope of “management” responsibilities in a context where Congress has specifically decided to limit the powers of management by preventing its acting except upon recommendations issued by an independent Postal Rate Commission.
Under the circumstances, general language providing for management responsibilities — whether in the statute itself or in the legislative history — must be assessed in conjunction with obligations imposed by statute on the PRC. And when this approach is adopted, invocation of general provisions is unavailing. First, as the District Court recognized in United Parcel Service :
The ordinary rule of statutory construction * * * is that a general duties provision like § 403(a) may not override specific provisions like §§ 3622 and 3623. [Nat’l Ass’n of Greeting Card Publishers *17v. United States Postal Service, 569 F.2d 570, 597 (D.C.Cir.1976).] Indeed, the Act itself demonstrates that § 403(a) does not operate as a brake on Commission jurisdiction for, as we have noted, the duty imposed by § 403(a) to provide postal services is clearly subject to Commission jurisdiction under §§ 3622 and 3623 * *. * * * [46]
Second, even without resort to general maxims of construction or inferences of statutory purpose, the Postal Reorganization Act provides explicit evidence against the Governors’ claim. By the express terms of Section 3621 the management authority of the Governors with respect to classifications is limited “in accordance with the provisions of this chapter”47 — i. e., chapter 36, which creates the Postal Rate Commission and makes it “at the very least * * * a co-participant” 48 with the Governors in the classification process.
B.
Besides invoking general arguments about the authority of management, the majority contends that the Commission’s recommendation of a temporary classification offended the specific language of two provisions of the Postal Reorganization Act, Sections 3622(a)49 and 3625(f).50 I do not agree.
Section 3622(a) lodges in postal management the discretion to initiate proceedings aimed at changing rates; it makes no mention of any power in the Commission to recommend changed rates except in response to proposals offered by the Postal Service. Because the recommended experimental classification and its attendant rates would expire on October 1, 1984, the Governors assert that they would be “forced” to advance a rate proposal at the completion of the experimental period. It can thus be argued that a “temporary” or “experimental” classification would subvert management’s statutory discretion to determine when rate changes should be considered.
The argument is unconvincing. At a technical level, an experimental classification would not “force” the Postal Service to seek “changes” in the prevailing classifications or rates. The Governors could allow the rates and classifications to lapse. Or, alternatively, they could ask the Commission to recommend, not a “change” in the rates, but a designation of the existing temporary rates as permanent. On a more practical plane, it must simply be accepted that interaction with a regulatory or advisory agency always and inevitably “forces” management to act in ways that it would not act otherwise — for example, to file papers on certain dates or to comply with procedures that it might find cumbersome. And here, where Congress saw the need for advisory and regulatory interaction, it does not seem at all clear that Congress intended the language of Section 3622 to preclude “experimental” recommendations when the Commission thinks them “necessary and proper” to protect the public interest.
The majority also relies on Section 3625(f). This section gives the Governors authority to determine the date on which rate and classification changes — which must be approved through the statutory process requiring PRC participation — will become effective.51 According to the majority, an experimental designation originated by the Commission violates this provision by fixing the date on which a classification will terminate and by forcing the Governors to seek new rates and classifications, to be implemented at the expiration of the old, at *18times not of their choosing. Two responses can again be offered. Technically, the Governors remain free to fix the date on which new classifications take effect: They must be the ones to institute the “experimental” classification in the first instance and thus to give effect to its termination date. Moreover, the Governors are never forced to take action in a literal sense; if they choose to allow a classification to lapse, they are free to do so. More importantly, however, Section 3625 must be read purposively, as an integral part of the chapter that creates the PRC and prescribes for it a large role in protecting the public interest in equitable classifications. Congress plainly intended all classification changes to be the result of a balanced interaction between the Governors and the Commission52; the Commission’s role is that of partner of the Governors and guardian of the public interest. In this context, Section 3625 should not and need not be read to prevent the PRC from taking steps necessary and proper to satisfy its responsibilities.
Ill
In my view, today’s decision wrongly deprives the Postal Rate Commission of a power “necessary and proper to carry out [its] functions and obligations”53 in insuring just and equitable mail classifications.
I respectfully dissent.

. Pub.L. 91-375, 84 Stat. 719 (1970), codified at 39 U.S.C. § 101 et seq. (1976).


. 39 U.S.C. § 3623 (1976). The section provides in pertinent part:
§ 3623. Mail classification
(a) Within 2 years after the effective date of this subchapter, the Postal Service shall request the Postal Rate Commission to make a recommended decision on establishing a mail classification schedule in accordance with the provisions of this section.
(b) Following the establishment of the mail classification schedule requested under subsection (a) of this section, the Postal Service may from time to time request that the Commission submit, or the Commission may submit to the Governors on its own initiative, a recommended decision on changes in the mail classification schedule.
(c) The Commission shall make a recommended decision on establishing or changing the schedule in accordance with the policies of this title and the following factors:
(1) the establishment and maintenance of a fair and equitable classification system for all mail;
(2) the relative value to the people of the kinds of mail matter entered into the postal system and the desirability and justification for special classifications and services of mail;
(3) the importance of providing classifications with extremely high degrees of reliability and speed of delivery;
*11(4) the importance of providing classifications which do not require an extremely high degree of reliability and speed of delivery;
(5) the desirability of special classifications from the point of view of both the user and * * * the Postal Service; and
(6) such other factors as the Commission may deem appropriate.


. The Act provides an exception to this requirement only for cases in which the Postal Rate Commission fails to render a recommended decision in timely fashion. See 39 U.S.C. § 3641 (1976). The Act also permits the Governors to “modify” a recommended decision before implementing it, see 39 U.S.C. § 3625 (1976), but they may do so only in a narrowly circumscribed set of circumstances. See id.


. 39 U.S.C. § 3603 (1976).


. See Request of the United States Postal Service for a Recommended Decision on Changes in the Classification Schedule re ECOM (September 1978), Joint Appendix (JA) at 85.


. Under § 3624, 39 U.S.C. § 3624 (1976), the Commission can issue a recommended decision only after providing hearings pursuant to §§ 556 and 557 of the Administrative Procedure Act, 5 U.S.C. §§ 556-557 (1976). The hearings in this case consumed more than a year.


. See 39 U.S.C. § 3623(c)(1) (1976). Section 3624 of the Act, 39 U.S.C. § 3624 (1976), provides that the PRC may not render a recommended decision until after a public hearing, which shall include “an officer of the Commission who shall be required to represent the interests of the general public.”


. See Electronic Mail Classification Proposal, 1978, No. MC78-3 (PRC Dec. 17, 1979) (Recommended Decision), JA at 329. Under the Postal Service’s original proposal, the Service would have entered a sole-source contract with Western Union. Electronic messages would have been received by the Service only at the site of a Western Union computer in Middle-town, Virginia, from which they would have been transmitted to one of 25 serving post offices (SPOs) for printing and delivery. The Commission instead adopted the essential elements of an alternative plan developed by the PRC officer charged under § 3624, 39 U.S.C. § 3624 (1976), with a responsibility to represent the interests of the general public. The Commission’s recommended decision called for distribution of data processing equipment among the 25 SPOs, rather than its centralization in the offices of Western Union. It also contemplated free and competitive entry into the telecommunications phase of the service in place of the Western Union monopoly that the Postal Service had sought.


.Pursuant to 39 U.S.C. § 3625, the Governors reviewed the recommended decision of the PRC. Although they concurred in “the basic structure of the Commission’s Recommended Decision,” see Electronic Mail Classification Proposal, 1978, No. MC78-3 (Gov’rs of USPS Feb. 22, 1980) at 1, JA at 714, they purported to find certain ambiguities and inconsistencies in the Commission’s recommendations. The Governors therefore rejected the recommended decision that had been submitted, directing the PRC to reconsider three issues, including the designation of the proposed service as experimental. Id. at 3 — 4, JA at 716-717. Upon reconsideration the Commission essentially reaffirmed its initial decision. Electronic Mail Classification Proposal, 1978, No. MC78-3 (PRC April 8, 1980) (Recommended Decision Upon Reconsideration), JA at 718. The Commission’s decision thus came before the Governors a second time. The Governors elected on this occasion to exercise the authority granted them under 39 U.S.C. § 3625(c) (1976) to allow the recommended decision to take effect while at the same time seeking judicial review. Electronic Mail Classification Proposal, 1978, No. MC78 — 3 (Gov’rs of USPS Aug. 15, 1980), at 1, JA at 773.


. See Majority Opinion (Maj.Op.) at 112— 116. The majority reads the legislative history as demonstrating “the intention of Congress to vest in the Board of Governors exclusive authority to manage the Postal Service.” Id. at 114.


. See 39 U.S.C. § 3623 (1976) (quoted in pertinent part at note 2 supra).


. See id.


. 39 U.S.C. § 3603 (1976).


.See United Parcel Service, Inc. v. United States Postal Service, 604 F.2d 1370, 1381 (3d Cir. 1979), cert. denied, 446 U.S. 957, 100 S.Ct. 2929, 64 L.Ed.2d 815 (1980) (“the agency entitled to deference in the interpretation of 39 U.S.C. §§ 3622-24 is the Rate Commission— not the Postal Service”); Nat'l Ass’n of Greeting Card Publishers v. United States Postal Service, 569 F.2d 570, 595-596 & n.110 (D.C. Cir. 1976), vacated on other grounds, 434 U.S. 884, 98 S.Ct. 253, 54 L.Ed.2d 169 (1977).


. See 39 U.S.C. § 3603 (1976).


. S.Rep.No.91-912, 91st Cong., 2d Sess. 14 (1970).


. Id. at 13.


. 39 U.S.C. § 3624(a) (1976); see 39 U.S.C. § 3623(c) (1976) (quoted in note 2 supra).


. 39 U.S.C. § 3603 (1976).


. 39 U.S.C. § 3624 (1976).


. See 39 U.S.C. § 3628 (providing for review under § 706 of the Administrative Procedure Act, 5 U.S.C. § 706 (1976)).


. See 39 U.S.C. §§ 3623-3625 (1976).


. Under the terms of the House bill, the body equivalent to the Governors would have been able to modify a recommended decision by a majority vote. The bill apparently contemplated that such a modification would be based on a lack of evidence in the record, but, as written, it would also have permitted modifications based on a determination that the recommended decision intruded on the statutory prerogatives of operating management. See H.R. 17070, 91st Cong., 2d Sess. (1970).


.See H.R.Rep.No.91-1363, 91st Cong., 2d Sess. 86 (1970). The statute permits the Governors to modify a recommended decision, but only in cases satisfying the stringent criteria outlined in 39 U.S.C. § 3625(d) (1976). The Governors must first return their request to the PRC for reconsideration. If still dissatisfied with the Commission’s recommended decision, the Governors may then consider modification. But they can do so only by “unanimous written concurrence” in cases where they “expressly find that (1) such modification is in accord with the record and the policies of this chapter, and (2) the rates recommended by the Commission are not adequate to provide sufficient total revenues so that total estimated income and appropriations will equal as nearly as practicable estimated total costs.” 39 U.S.C. § 3625(d) (1976).


. See Request of the United States Postal Service for a Recommended Decision on Changes in the Classification Schedule re ECOM (September 1978), JA at 85.


. See Recommended Decision, supra note 8, at 51-59, JA at 382-390.


. See id. at 145-239, 281, JA at 476-570, 612.


. See brief for petitioners at 9.


. 39 U.S.C. § 3603 (1976).


. See Recommended Decision, supra note 8, at 269, JA at 600.


. Id. at 269-270, JA at 600-601.


. Id. at 270, JA at 601.


. Id. at 271, JA at 602.


. Brief for respondent at 30-32; see Recommended Decision Upon Reconsideration, supra note 9, at 11-14, JA at 342-345.


. Delta Air Lines, Inc. v. CAB, 455 F.2d 1340, 1344 (D.C.Cir. 1971), quoting American Airlines, Inc. v. CAB, 359 F.2d 624, 633 (D.C.Cir. 1966).


. See Maj.Op. at 116-117. In its Recommended Decision, supra note 8, at 274, JA at 605, the Commission cited two cases involving the Federal Communications Commission, United Telegraph Workers v. FCC, 436 F.2d 920 (D.C.Cir. 1970), and American Tel. & Tel. Co., et al. (Dataphone), 50 FCC2d 501 (1974), to support the proposition that experimental initiatives are impliedly within the general authority of agencies involved in setting rates and classifications. In this court the Commission relies more heavily on two cases giving an expansive construction to the “necessary and proper” clause within the jurisdictional grant of the Federal Power Commission, Niagara Mohawk Power Corp. v. FPC, 379 F.2d 153 (D.C.Cir.1967), and Mobil Oil Corp. v. FPC, 483 F.2d 1238 (D.C.Cir. 1973). These and other cases hold that “necessary and proper” clauses do not confer independent authority to act, but that they “authorize an agency to use means of regulation not specified in detail, provided the agency’s action conforms with the purposes and policies of Congress and does not contravene any terms of the Act.” Mobil Oil Corp. v. FPC, supra, 483 F.2d at 1256, quoting New England Power Co. v. FPC, 467 F.2d 425, 430 (D.C.Cir. 1972), aff'd, 415 U.S. 345, 94 S.Ct. 1151, 39 L.Ed.2d 383 (1974). In my view, these cases aid the position of the PRC to this extent: they support its claim to authority insofar as the claim is asserted in aid of its statutory responsibilities, is consistent with the purposes and policies of Congress, and does not contravene a specific section of the Postal Reorganization Act. It is on questions concerning fulfillment of these conditions that this case is properly decided.


. See 39 U.S. § 3661 (1976).


. 455 F.Supp. 857 (E.D.Pa.1978), aff'd, 604 F.2d 1370 (3d Cir. 1979), cert. denied, 446 U.S. 957, 100 S.Ct. 2929, 64 L.Ed.2d 815 (1980).


. 39 U.S.C. §§ 3622-3623 (1976).


. See 455 F.Supp. at 878-879, 604 F.2d at 1380.


. 39 U.S.C. § 3623(b) (1976).


. See Maj. Op. at 112-116. Essentially without discussion of the intended role of the PRC under § 3623, which it somewhat obliquely characterizes as “authority to assist in * * * classification,” id. at 115 (emphasis added), the majority asserts that “a management decision * * * may not be overruled or modified by the Rate Commission.” Id. The majority nowhere attempts to identify the criteria by which “management” decisions are identified, or to explain how the PRC’s “assistance” function permits it to rewrite some but not other parts of a classification proposal.


. 455 F.Supp. at 869.


. 39 U.S.C. § 403(a) (1976).


. 39 U.S.C. § 3661(a) (1976).


. United Parcel Service, Inc. v. United States Postal Service, supra note 38, 455 F.Supp. at 870 (emphasis in original).


. 39 U.S.C. § 3621 (1976).


. Nat’l Ass’n of Greeting Card Publishers v. United States Postal Service, supra note 14, 569 F.2d at 595-596 n.110.


. 39 U.S.C. § 3622(a) (1976).


. 39 U.S.C. § 3625(f) (1976).


. The section provides in pertinent part:
(f) The Board shall determine the date on which the new rates, fees, the mail classification schedule, and changes in such schedule under this subchapter shall become effective.
39 U.S.C. § 3625(f) (1976).


. To say that there is a balance obviously implies that the balance could be upset. And as the Governors argue, it is plain that the Commission could attempt to abuse its authority by needless designation of requested classifications as "experimental”; for if it could force the Governors to come regularly and repeatedly before it, seeking approval of classifications and rates, the PRC could indeed usurp the functions of the Governors by forcing them to meet excessively detailed Commission specifications. The statute, however, expressly provides for judicial correction of any such “abuse of discretion” by the PRC. See 5 U.S.C. § 706 (1976); 39 U.S.C. § 3628 (1976). But no abuse of discretion is presented by the facts of this case, and there is no judicial warrant to establish a per se prohibition lirriiting the flexibility of response needed for effective Commission action under § 3623, 39 U.S.C. § 3623 (1976). What is more, there is not any reason to think that the majority’s per se rule will operate effectively even against the abuses of discretion at which it is presumably aimed. As discussed above, it is settled that the Governors may properly ask the PRC to recommend a temporary or experimental mail classification. But once it is allowed that the Governors may propose experimental designations, the statutory balance no longer-depends entirely on the Commission’s authority to initiate recommendations that mail classifications should be experimental. To achieve the same effect, the Commission would need only to reject permanent classification proposals submitted by the Postal Service, while at the same time signalling — either implicitly or explicitly — that an experimental proposal would win its approval. Such action would of course be subject to judicial review as a possible abuse of discretion. But so is a direct Commission recommendation that a proposed classification should be instituted on an experimental basis only.


. 39 U.S.C. § 3603 (1976).